Case: 08-10218     Document: 00511529514         Page: 1     Date Filed: 07/05/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011

                                     No. 08-10218                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,


                                                  Plaintiff - Appellee

v.

EYVONE MICHELLE GARRETT,


                                                  Defendant - Appellant




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:02-CR-94-16


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
        Eyvone Michelle Garrett appeals the district court’s denial of her motion
under 18 U.S.C. § 3582(c)(2) to reduce her prison sentence. Because Garrett was
released from prison on July 9, 2010, her appeal is DISMISSED as moot.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 08-10218   Document: 00511529514     Page: 2   Date Filed: 07/05/2011



                                 No. 08-10218

                                       I.
      On June 26, 2003, Garrett pleaded guilty to various drug-related charges.
In October, she was sentenced to 210 months of imprisonment. In February
2007, on motion from the government, her sentence was reduced to 100 months.
In February 2008, Garrett moved to have her sentence further reduced in the
light of relevant changes to the sentencing guidelines. Her motion was denied
in March, and she filed a timely notice of appeal. Garrett was released from
prison on July 9, 2010.
                                       II.
      The threshold question is whether Garrett’s appeal is moot. A panel of
this court, in a recent unpublished decision, has spoken directly to this precise
issue. See United States v. Boston, 2011 WL 1057563 (5th Cir. Mar. 23, 2011).
Boston specifically held that we cannot consider a motion to reduce a sentence
when the movant has been released from prison. Id. at *2. We agree, although
we further note that our decision does not strip Garrett of her right to file “a
motion . . . regarding supervised release.” See id.
                                      III.
      Garrett’s appeal is moot and is therefore
                                                                   DISMISSED.




                                       2